UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6827


MICHAEL MUNGIN,

                  Petitioner - Appellant,

          v.

JOHN R. OWEN, Warden FCI Williamsburg,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:11-cv-00016-MBS)


Submitted:   December 6, 2011               Decided:   December 15, 2011


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Mungin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Mungin,    a    federal      prisoner,   appeals    the

district   court’s   order   accepting      the   recommendation    of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          Mungin v. Owen, No. 3:11-

cv-00016-MBS   (D.S.C.   June   1,   2011).       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2